DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4,  6, 9, 15-17 and 20 have been amended, claims 7-8, 14 have been canceled and claim 21 has been added.  Claims 1-6, 9-13, 15-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US 2010/0082627).

Regarding claims 1 and 15, Lai teaches a method and a search engine server for retraining a machine learning algorithm (MLA), the MLA having been trained to classify documents based on features thereof, the MLA being executed on a search engine server couplable to a database comprising previously submitted search queries and associated documents presented as search results by the MLA and user interaction data with each of the associated documents, the method being executable by the server, the method comprising: 
accessing, by the search engine server via the communication network, a social network resource, the social network resource having a plurality of content items, each content item of the plurality of content items having been submitted by at least one user on the social network resource ([0019]); 
in response to a given content item of the plurality of content items meeting a condition ([0024]-[0026], [0040]), identifying, by the search engine server, based on a first set of features ([0026], [0077]) indicative of 
(i) a search query previously submitted and (ii) an indication of at least one document having been presented as the search result to the search query previously submitted, at least one content item of the plurality of content items associated with the document ([0043], [0063]); 
acquiring from the database, by the search engine server, a set of document features corresponding to features previously used by the MLA to classify the document ([0021]-[0022], [0042]); 
analyzing, by the search engine server, based on the set of document features of the document ([0032]-[0033]), the at least one content item of the plurality of content items to determine if the document has been misclassified by the MLA in response to the search query ([0078]); 
in response to determining that the document has been misclassified: 
generating, by the server, based on the document, a training object, the generating including labelling the document with an indication of a misclassification ([0110]); and 
retraining, by the server, the MLA based on the training object ([0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2016/0155063) in view of SHISHKIN et al. (US 2018/0293242).

Regarding claim 1, Rich teaches a method of retraining a machine learning algorithm (MLA), the MLA having been trained to classify documents based on features thereof, the MLA being executed on a search engine server couplable to a database comprising previously submitted search queries and associated documents presented as search results by the MLA and user interaction data with each of the associated documents ([0037]-[0038])(see NOTE), the method being executable by the server, the method comprising: 
accessing, by the search engine server via the communication network, a social network resource, the social network resource having a plurality of content items, each content item of the plurality of content items having been submitted by at least one user on the social network resource ([0017], [0023], [0033]); 
in response to a given content item of the plurality of content items meeting a condition ([0040]-[0041] wherein filtering criteria, such as “time or date”, “threshold” etc. is a condition), identifying, by the search engine server, based on a first set of features indicative of 
(i) a search query previously submitted ([0040] “A set of filtering criteria directed to finding posts where a user posted a question to request information or services”) and 
(ii) NOTE);
acquiring from the database, by the search engine server, a set of document features corresponding to features previously used by the MLA to classify the document ([0045] “comparing the comment with a positively correlated seed set of expressions as well as with a set of expressions having a negative correlation with a particular object-classification”, [0046] “generate a training set of objects from the filtered set of objects by selecting each object from the filtered set having a score greater than a threshold score”, [0047]-[0048]); 
analyzing, by the search engine server, based on the set of document features of the document ([0033]-[0034], [0047]-[0048]), the at least one content item of the plurality of content items to determine if the document has been misclassified by the MLA ([0036]) in response to the search query ([0045], [0056]-[0057] “in the new filtered set to features associated with the revised object-classifier algorithm to detem1ine whether the object is classified with a particular object-classification … object-classification may be examined to assess the accuracy of the revised object-classifier algorithm”,  [0065]); 
in response to determining that the document has been misclassified: 
generating, by the server, based on the document, a training object ([0035], [0047]), the generating including labelling the document with an indication of a 
retraining, by the server, the MLA based on the training object ([0053]).

NOTE - Rich teaches selecting a filtering criteria (condition) to determine plurality of content items.  For example, determining content items, which include a question mark (aka query) “for example, "Can anyone recommend a plumber?” [0038] and have associated comments, which “include recommendations for plumbers” (aka results).  Such comments / recommendations for the questions are construed to be documents.  I.e. by definition doc·u·ment - a piece of written, printed, or electronic matter that provides information.  Therefore, a plurality of comments return to as results of the search or query are documents, which are input into a training set.  This is evidenced by the paragraph [0049] – “features associated with comments may be determined … evaluate how important a word or feature is to a document in a collection of documents ( e.g., how important a word is to a comment in a collection of comments associated with a training set of objects).
Still, Rich does not explicitly teach an indication of at least one document having been presented as the search result to the search query previously submitted, SHISHKIN discloses the same in [0025] (“indicative of an estimated relevance of a respective document to the query and of an original rank of a respective document”, also see [0026] “document associated with limited previous user feedback”, which is indication that the document have been previously submitted).
Further, Rich does not explicitly teach labelling the document with an indication of a misclassification.  However, Rich teaches determining a probability score of object belonging to a particular classification.  It is only obvious to conclude that a low probability score for an object that is an indication label of a misclassification.
However, to further obviate such reasoning SHISHKIN discloses labelling ([0153]) the document with an indication of a misclassification ([0089]-[0096]); and retraining, by the server, the MLA based on the training object ([0256]-[0257]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include indication for a document and labelling the document with an indication of a misclassification as disclosed by SHISHKIN.  Doing so would help increasing a likelihood of user interaction with the at least one document (SHISHKIN [0018]).

Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 2-6, 9-11, 14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Scofield et al. (US 8,386,509).

Regarding claims 2 and 16, Rich as modified teaches the method and the server, wherein the method further comprises, prior to the accessing the social network resource: 
acquiring, by the server from the database, a plurality of search queries having been previously submitted on the search engine server by a plurality of users, each search query being associated with a respective set of documents having been presented as search results to respective users of the plurality of users (SHISHKIN [0097]-[0102]); 
acquiring, by the search engine server from the database, for each search query of the plurality of search queries, respective traffic information, the respective traffic information including a respective number of submissions (SHISHKIN [0098]-[0102], [0113]); and 
determining, by the search engine server, based on the respective number of submissions, the search query (SHISHKIN [0114]).
Rich as modified teaches determining user’s access, clicks and interactions with documents, which is construed to be analogous to the respective traffic information.  However, to obviate such reasoning, Scofield discloses respective traffic information, the respective traffic information including a respective number of submissions (C12L10-46, C40L52-67, C61L5-10, C66L59-62, C68L5-7); and determining, by the server, based on the respective number of submissions, the search query (C20L5-14, C54L1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include traffic information as disclosed by Scofield.  Doing so may improve the breadth of keyword association for interest spaces and content sources (Scofield C63L50-52).

Regarding claims 3 and 17, Rich as modified teaches the method and the server, wherein the respective traffic information further includes a respective traffic source (Scofield C22L39-42, F17B, 29); and wherein the determining the search query further comprises determining the social network resource based on the respective traffic source (Scofield F31B, 32, C25L17-21, C26L1-10).

Regarding claims 4 and 18, Rich as modified teaches the method and the server, wherein the determining the social network resource is further based on the resource being one of a predetermined list of traffic sources (Scofield C22L39-42, C25L17-21, C26L1-10, F17B, 29).

Regarding claims 5 and 19, Rich as modified teaches the method and the server, wherein the determining the search query based on the respective number of submissions is further based on the respective number of submissions being above a predetermined threshold during a predetermined period of time (Scofield C11L30-32, C12L10-21, C55L53-60).  

Regarding claims 6 and 20, Rich as modified teaches the method and the server, wherein the method further comprises, prior to the accessing the social network resource: 
acquiring, by the search engine server from the database, a plurality of search queries having been previously submitted on the search engine server by a plurality of users, each search query being associated with a respective set of documents having been presented as search results to respective users of the plurality of users (SHISHKIN [0097]-[0102], Scofield 46L18-58); 
acquiring, by the search engine server from the database, for each search query of the plurality of search queries, respective traffic information, the respective traffic information including a respective number of submissions and a respective traffic source (SHISHKIN [0098]-[0102], [0113], Scofield C61L5-10, C66L59-62, C68L5-7); and 
determining, by the search engine server, based on the respective number of submissions and the respective traffic source, the resource, the resource being associated with at least one query (Scofield F31B, 32, C22L39-42, C25L17-21, C26L1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include traffic information as disclosed by Scofield.  Doing so may improve the breadth of keyword association for interest spaces and content sources (Scofield C63L50-52).

Regarding claim 9, Rich as modified teaches the method of claim 1, wherein the document is an image; and wherein the set of document features (SHISHKIN [0105]) is a set of image features (Rich [0027], Scofield C20L25).

Regarding claim 10, Rich as modified teaches the method of claim 1, wherein the document being misclassified is indicative of the search result being non-responsive to the search query (Rich [0045], SHISHKIN [0093]).

Regarding claim 11, Rich as modified teaches the method of claim 1, wherein the document being misclassified is indicative of the search result being non-suitable for the search query (Rich [0045], SHISHKIN [0093]).

Regarding claim 14, Rich as modified teaches the method of claim 1, wherein the resource is a social network (Rich [0018], [0023]).

Regarding claim 21, Rich as modified teaches the method of claim 1, wherein the given content item is the at least one content item of the plurality of content items and the condition is at least one of: 
determining, by the search engine server, the at least one content item of the plurality of content items is associated with a word included within a predetermined word list (Rich [0041], [0044]-[0046], Scofield C27L65-66); and 
determining, by the search engine server, a fluctuation in user interaction data for the document during a predetermined period of time, the fluctuation being caused by the at least one content item of the plurality of content items (Rich [0040]-[0041] “a filtering criteria may be associated with a time or date ( e.g., the object was posted within the past 30 days)”, Scofield C6L55-59, C9L50-53, C12L10-20).

Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Li et al. (US 2020/0265153).

Regarding claim 13, Rich as modified does not explicitly teach, however Li discloses the method of claim 1, wherein the MLA is a binary classifier ([0015], [0044]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rich as modified to include a binary classifier as disclosed by Li.  Doing so would provide various classifier choices for image classification per user’s design choice.

Regarding claim 9, Rich as modified teaches the method of claim 1, wherein the document is an image; and wherein the set of document features is a set of image features (Rich [0027], Scofield C20L25, SHISHKIN [0105]).  Wherein Li further teaches a set of image features [0040].

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich as modified and  in further view of Lambe et al. (US 2009/0128573).

Regarding claim 12, Rich as modified does not explicitly teach, however Lambe discloses, wherein the document being misclassified is indicative of the search result being non-appropriate to a mode of operation of a web browser used by a user submitting the search query ([0083], [0092], [0099]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rich as modified to include document being misclassified is indicative of the search result being non-appropriate as disclosed by Lambe.  Doing so would allow companies to establish levels of access control to prevent unnecessary content restriction and help regulate the content that customers and employees access (Lambe [0005]).
NOTE in analogous art US 10,176,500 discloses claim 12 in C2L56-62, C7L9-15 and likewise obviates the teachings if Rich.

Claims 1 and 15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rich (US 2016/0155063) in view of Perng et al. (US 2007/0260568) and  in further view of Scofield et al. (US 8,386,509).

Rich does not explicitly teach labelling the document with an indication of a misclassification.  However, Rich teaches determining a probability score of object belonging to a particular classification.  It is only obvious to conclude that a low probability score for an object that is an indication label of a misclassification.
However, to further obviate such reasoning Perng discloses labelling  the document with an indication of a misclassification ([0061], [0068]); and retraining, by the server, the MLA based on the training object ([0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include labelling the document with an indication of a misclassification as disclosed by Perng.  Doing so would help improve classification accuracy (Perng [0047]).

Rich does not explicitly teach an indication of at least one document having been presented as the search result to the search query previously submitted, Scofield discloses the same in C57L39-45 (display the top N paths for a particular keyword query … include indications of 10 distinct content sources”, also see C55L52-58, C65L4-6, 41-20, C66L6-20, F22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rich to include an indication of at least one document as disclosed by Scofield.  Doing so may improve the breadth of keyword association for interest spaces and content sources (Scofield C63L50-52).

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
The applicant argues – “nothing in the teachings of Rich discloses, even remotely, the claim elements at issue directed at determining misclassification of a document by a search engine service’s MLA based on inter alia, user-submitted content items on a social network resource in response to a given content item meeting a condition.”
The arguments are not persuasive.  Rich clearly disclosing “applying a filtering criteria to the initial set of objects”.  A filtering criteria may be a predetermined date, language or location [0041] and is fully analogous to the “content item meeting a condition”.  Such filtered set of objects is used as a training set of objects (see Generating a Training Set of Objects [0046]).  Multiple, iterative classifier trainings are performed to improve accuracy, which in turn reclassifies the document [0047], [0053], [0057].
Applicant’s arguments, have been fully considered and are addressed in the updated rejections to the claims above.
Please note an alternative 102 rejection and an alternative 103 rejection for the new limitation in view of Scofield et al. (US 8,386,509) immediately above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	July 8, 2022